Exhibit 10.2

 

EXECUTION VERSION

 

AGREEMENT REGARDING NISKA GAS STORAGE PARTNERS LLC

PHANTOM UNIT PERFORMANCE PLAN AWARDS

 

This Agreement Regarding Niska Gas Storage Partners LLC Phantom Unit Performance
Plan Awards (the “Agreement”) is entered into between Bruce D. Davis, Jr.
(“Employee”) and Niska Gas Storage Partners LLC, a Delaware limited liability
company (the “Company”), as of July 31, 2015 (the “Effective Date”).

 

WITNESSETH

 

A.            Employee and the Company previously entered into that certain
employment agreement dated May 7, 2014 (the “Employment Agreement”), which was
assigned by the Company to Niska Gas Transport Inc., a Delaware corporation and
an indirect wholly-owned subsidiary of the Company (“Transport”), effective
January 1, 2015.  Employee’s employment with the Company and any of its
subsidiaries, including Transport (collectively, the “Company Group”), will end
at 5:00 p.m., Eastern time, on July 31, 2015 (the “Termination Date”), due to
termination of the Employee’s employment without cause pursuant to
Section 7(b) of the Employment Agreement. The potential severance and other
benefits related to the Employment Agreement shall be addressed separately in a
Separation Agreement and General Release of Claims agreement by and between
Employee, the Company and Transport (the “Separation Agreement”).

 

B.            Effective as of May 7, 2014 (the “Grant Date”) the Employee
received a total grant of 43,595.44 phantom unit awards pursuant to the Niska
Gas Storage Partners LLC Phantom Unit Performance Plan (the “PUPP”) and an
individual award agreement (the “Award Agreement”).  Distributions that the
Company made with respect to its common units following the Grant Date resulted
in additional phantom units being credited to the Employee, thus, as of the
Effective Date, the Employee’s total award is equal to 48,346 phantom units (the
“Award”).  As of the Effective Date, the Award is outstanding.

 

C.            The Employee and the Company desire to specify the treatment of
the Award in connection with Employee’s termination of employment and upon the
closing, if any, of the transactions contemplated in that certain Agreement and
Plan of Merger and Membership Interest Transfer Agreement, dated as of June 14,
2015, by and among the Company, Niska Gas Storage Management LLC, a Delaware
limited liability company and sole managing member of the Company, Niska Sponsor
Holdings Coöperatief U.A., a Netherlands coöperatief, Swan Holdings LP, an
Ontario partnership, and Swan Merger Sub LLC, a Delaware limited liability
company (the transactions being referred to herein as the “Merger” and the
document referred to herein as the “Merger Agreement”).

 

D.            The Employee and the Company hereby agree to the following:

 

1.              Pro Rata Acceleration of PUPP Awards.  Pursuant to the Award
Agreement, in the event that the Employer (defined within the PUPP) terminates
Employee without cause, a

 

--------------------------------------------------------------------------------


 

pro rata portion of the Award will automatically become vested in accordance
with the following formula:

 

A x (B/C), where

 

A = phantom units that have not already become vested units on or prior to the
Employee’s Termination Date

 

B = number of days between the Grant Date and the Employee’s Termination Date

 

C = number of days in entire PPU Period (defined within the PUPP)

 

The parties to this Agreement agree that A, B and C above shall be defined as
follows for purposes of calculating accelerated vesting on the Termination Date:

 

A = 48,346

 

B = 450

 

C = 1,095

 

This formula will result in 19,868 phantom units of the Award becoming vested
automatically upon the Termination Date.  In accordance with the Company’s
practice to settle PUPP awards during the “short-term deferral period” under the
Deferred Compensation Rules (as defined in the PUPP), the Company will settle
the Employee’s 19,868 vested phantom units as soon as reasonably practicable
following, but in no event later than, the sixtieth (60th) day following the
Employee’s Termination Date.  The parties acknowledge and agree that all
services necessary to earn these 19,868 phantom units are complete, and payment
with respect to such phantom units is due and payable in accordance with the
terms hereof, immediately as of the Termination Date.  The Award was designed to
be settled in the form of the Company’s common units pursuant to the Company’s
2010 Long Term Incentive Plan, therefore the settlement of the vested phantom
units will be in the form of fully vested Company common units.

 

2.              Potential Change of Control Settlement.  Notwithstanding
anything to the contrary within the Employment Agreement, the Separation
Agreement, the PUPP or the Award Agreement, the 28,478 remaining phantom units
of the Award that do not automatically become vested upon the Termination Date
will remain eligible to vest upon the closing of the Merger, which will
constitute a Change of Control under the PUPP and the Award Agreement.  In the
event that such remaining phantom units become vested pursuant to this
Section 2, the vested phantom units will be deemed to be vested immediately
prior to the closing of the Merger, and the Company will pay, or cause to be
paid, to Employee an amount equal to the Merger Consideration (as defined in the
Merger Agreement) on the same terms and conditions as applicable to other
Company unitholders generally under the Merger Agreement as if he was the holder
of 28,478 Company common units.  For purposes of clarity, if the closing of the
Merger does not occur, or if the Company incurs a Change of Control other than
the Merger, no portion of the remaining Award is eligible

 

2

--------------------------------------------------------------------------------


 

to become vested and the 28,478 remaining phantom units will be null and void
and will be forfeited by Employee.

 

[Signature Page to Follow]

 

3

--------------------------------------------------------------------------------


 

 

Niska Gas Storage Partners LLC

 

 

 

 

 

By:

/s/ William H. Shea, Jr.

 

 

 

 

Name:

William H. Shea, Jr.

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

Date:

7-31-2015

 

 

 

 

 

 

 

/s/ Bruce D. Davis, Jr.

 

 

 

 

Bruce D. Davis, Jr.

 

 

 

 

Date:

7-31-2015

 

4

--------------------------------------------------------------------------------